Citation Nr: 1643998	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-11 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic lumbar spine disorder, to include as secondary to a right ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Army from July 1976 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the VLJ granted the Veteran's request to keep the record open for an additional 30 days to allow for the submission of supplementary evidence pertinent to his claims.  See 38 C.F.R. 
§ 20.709 (2015).  Review of the record, however, shows that no additional evidence has been received.  

The issue of entitlement to service connection for chronic lumbar strain with mild degenerative disc disease, to include as secondary to a right ankle disorder, has been recharacterized as entitlement to service connection for a chronic lumbar spine disorder, to include as secondary to a right ankle disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a chronic lumbar spine disorder, to include as secondary to a right ankle disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative and competent evidence of record is in equipoise as to whether the Veteran's right ankle disorder is the result of an incident, injury or disease during service.

2.  The probative and competent evidence is against finding that the Veteran's right shoulder disorder was either incurred in, or aggravated by service, and arthritis did not manifest to a compensable degree within one (1) year of separation from service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a right ankle disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic disease, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013) (emphasis added). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as arthritis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

A.  Entitlement to service connection for a right ankle disorder and a right shoulder disorder.

The Veteran contends that he has a chronic right ankle disorder as a result of an injury sustained while participating in field maneuvers during active duty service.  He says that he has a right shoulder disorder as a result of a motorcycle accident that he had in service in 1977. 
His February 1976 service enlistment examination revealed normal findings for the lower extremities and feet, as well as the upper extremities and musculoskeletal system.  On the accompanying medical history report, the Veteran denied any current or history of arthritis, rheumatism or bursitis, lameness and swollen or painful joints.  Although he endorsed having previously had broken bones, he noted that this was the result of having been hit by a car when he was a child.  

In August 1977, he was seen in the hospital dispensary with complaints of neck and back pain after having been involved in a motorcycle accident the previous day.  He had multiple contusions, abrasions and muscle spasticity of the neck and back.  The Veteran neither reported, nor was found to have an injury or disorder of the right shoulder.

The service treatment records show that in January 1978, he was seen in the orthopedic clinic for a severely sprained right ankle inversion injury and was referred to physical therapy.  His service separation examination revealed normal findings for the upper and lower extremities, as well as the musculoskeletal system.

In January 2008, the Veteran was afforded a VA joints examination.  He reported that his right ankle had been placed in a cast for 3-4 weeks following his in-service injury and he had experienced giving way ever since.  He said that his right shoulder was injured in the 1977 motorcycle accident.  X-rays of the right ankle and right shoulder revealed normal findings.  The clinician opined that that his right ankle and right shoulder were normal.  

VA treatment reports beginning in July 2008 show that he had a history of having multiple ankle sprains.  A September 2008 treatment note states that he had undergone extensive workups for the disorder, which the clinician said was usually the result of inversion injuries.  

Also of record is an October 2009 letter from the Veteran's VA primary care physician, R.S.M., who wrote that, although he had only been treating the Veteran since July 2008, he was able to review his extensive VA medical history.  He said that the Veteran had sprained his right ankle in January 1978, which was more likely than not the result of an unstable ligamentous condition while in service.  He said that he had undergone orthopedic surgery and subsequently had repeated ankle sprains, 5- 6 of which were severe.  He also noted that multiple x-rays of the ankle revealed normal findings.  Nonetheless, he opined that it is more likely than not that the Veteran has chronic instability of his right ankle that began during service, but was triggered many times since then.

Regarding the right shoulder, Dr. M. said that there was evidence of mild osteoarthritis of the right shoulder based on radiographs, but there was no evidence of rotator cuff damage or chronic bursitis.  He opined that, while it appeared that the Veteran had some symptoms of right shoulder pain in service, it is unlikely that he had osteoarthritis at that young age.  He opined that it was more likely than not that he developed arthritis over time following active duty.  

As discussed above, a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, supra.  Accordingly, and affording the Veteran the benefit of the doubt, the Board concludes that service connection for a right ankle disability is warranted.

However, the Board concludes that the probative and competent evidence is against the claim for service connection for a right shoulder disorder, both on a direct and presumptive basis.  Because there is no evidence that the Veteran was diagnosed with arthritis of the right shoulder within one year of his April 1978 separation from active duty service, service connection on a presumptive basis is not applicable.  

With regard to service connection on a direct basis, as noted, the Veteran was afforded a VA examination and the examiner opined that he did not have a right shoulder disorder.  His primary care physician opined that while he appeared to have mild osteoarthritis of the right shoulder, it is less likely than not that it is a result of active duty service.  The record contains no probative evidence to show that the Veteran's right shoulder disorder is the result of service.  

Accordingly, the preponderance of the evidence is against the claim of service connection for a right shoulder disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter to the Veteran in December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Service connection for a right ankle disorder is granted.

Service connection for a right shoulder disorder is denied.


REMAND

The Veteran contends that he has a chronic lumbar spine disorder as a result of his 1977 motorcycle accident in service.  During his Board video conference hearing, he said that, because of his right ankle disorder, which he claims has resulted in an antalgic gate, his lumbar spine disorder increased in severity.  He has thus raised the issue of entitlement to secondary service connection.  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused, or (b) aggravated by a service-connected disability.  Id.  See also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

As the Veteran is being service-connected for his right ankle disorder by this decision, he should be afforded a VA examination to determine whether he has a chronic lumbar spine disorder, to include as secondary to his now service-connected right ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter informing him of how to substantiate a claim for service connection claimed as the result of another service-connected disability.  

2.  Obtain all VA treatment record for the Veteran's chronic lumbar spine disorder since October 2008 and associate with the claims folder.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a chronic lumbar spine disorder since October 2012.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims folder.  The Veteran is notified that it is ultimately his responsibility to submit any additional information from any treating or consulting physicians who have treated him for a chronic lumbar spine disorder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

4.  After all available records have been associated with the claims folder, contact the Veteran and schedule him for an examination with an appropriate examiner to obtain a medical opinion as to the etiology of any current chronic lumbar spine disorder diagnosed during the course of this appeal.  The claims folder must be made available to the examiner for review of the case.  The examiner must note that the complete claims folder has been reviewed.  Taking all the evidence into account, the examiner should offer an opinion as to the following:

(a) Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood), that a chronic lumbar spine disorder diagnosed during the pendency of this appeal had its onset during active duty service or is related to any incident or event of service, to include a motorcycle accident in 1978?  

(b) Is it at least as likely as not that a chronic lumbar spine disorder was either (a) caused, or (b) aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) the Veteran's service-connected right ankle disorder.  

If a chronic lumbar spine disorder diagnosed during the period on appeal was aggravated by the Veteran's service-connected right ankle disorder, please state to the extent possible the baseline level of severity of the of the chronic lumbar spine disorder before the onset of any aggravation.  All opinions expressed must be accompanied by a complete explanation.

If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (b) the question falls outside of the limits of current medical knowledge or scientific development; (c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (d) there are other risk factors for developing the condition.

5.  The AOJ should then review the examination report to insure that the required development has been accomplished.  The issue on appeal should then be readjudicated.  If the issue on appeal is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                                                                            (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


